Citation Nr: 1145612	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-16 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on April 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination by Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSG VHS) in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling, diabetes mellitus evaluated as 20 percent disabling, peripheral neuropathy of the right upper extremity evaluated as 10 percent disabling, peripheral neuropathy of the left upper extremity evaluated as 10 percent disabling, peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling, peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling, and erectile dysfunction evaluated as zero percent disabling.  He is also in receipt of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective from July 2004.  

2.  The medical evidence shows that the Veteran was admitted to the emergency room of the Citrus Memorial Health Foundation on April 9, 2008 with complaints of a headache since the afternoon of the day prior.

3.  The care in question is not shown to have been authorized before the Veteran was admitted on April 9, 2008.

4.  The treatment is not shown to have been emergent, i.e., it was not for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on April 9, 2008 have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

In this case, no separate notice was sent the Veteran.  However, there is no indication that any additional notice or development would aid the Veteran in substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim, as indicated below.

At the time of the April 2008 treatment, the Veteran was service-connected for diabetes mellitus evaluated as 20 percent disabling, peripheral neuropathy of the right upper extremity evaluated as 10 percent disabling, peripheral neuropathy of the left upper extremity evaluated as 10 percent disabling, peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling, peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling, and erectile dysfunction evaluated as zero percent disabling.  Service connection was subsequently granted, in a May 2009 rating decision, for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling effective in July 2004.  In addition, this rating decision also granted entitlement to TDIU effective in July 2004.

The medical evidence shows that the Veteran was admitted to the emergency room of the Citrus Memorial Health Foundation on April 9, 2008 with complaints of a headache since the afternoon of the day before.  

The evidence of record includes VA treatment records dated from 2007 through 2008.  These records show that the Veteran complained of pain, including in the left head and back, and in his arms, shoulders, legs, and feet in December 2007, and that he was prescribed various medications, including Fentanyl patch, which was increased to 75 mg.  The record shows this medication, with others, was ordered in January 2008.  In February 2008 it was noted that he was taking his medication as prescribed, pain was being controlled, and he was tolerating the medication well.  In March, he was seen for follow up for several conditions including diabetes, congestive obstructive pulmonary disease (COPD) panic attacks, and low back pain.  Pain was reported at a level of five.  He was observed to be in no acute distress.  The health care provider noted an impression that included well controlled diabetes, COPD and anxiety.  The plan was to stop hydrocodone and start oxycodone, but to continue other medications as prescribed.  He was told to return to the clinic in ten months or as needed.  He was also seen for eye consultations in March and early April 2008.  

On April 7, 2008, two days prior to his admission for un-authorized treatment at a private facility on April 9, 2008, the Veteran presented with complaints that he had been out of his medications for four months and needed them resent to him.  The pharmacy processed the order to resend, and the Veteran was given more strips for his Glucometer.  A new Glucometer was also issued.  The Veteran was instructed in the use of these devices.  The entry shows he verbalized understanding and was able to demonstrate the use of the devices without difficulty.  On April 8, 2009, prescriptions were filled for Percocet, Fentanyl, and Oxycodone.

Following this private treatment, a VA nursing triage entry dated April 12 reflects that the Veteran presented with a sore throat, chills and withdrawal from Fentanyl and hydrocodone.  The Veteran reported that his house had been broken into and his narcotics were the only objects that were taken.  He was described as alert, and when asked stated he felt safe in his current living arrangements.  He reported currently taking amoxicillin.  Emergency severity index was noted as four.  A VA emergency room entry reveals symptoms of insomnia, chills, anxiety and generalized muscle aches.  He also complained of upper respiratory infection symptoms including sore throat and cough for the past week.  The health care provider assessed upper respiratory infection and narcotic withdrawal, and prescribed Augmentin and Fentanyl patch, dispensing two patches.  The Veteran was instructed to follow up with his primary care physician in the next week and to return if symptoms persisted or worsened.

Treatment records from the emergency room at Citrus Memorial Health Foundation show that the Veteran arrived by ambulance on a stretcher from his home on April 9.  He complained of a headache since the afternoon of the day before, and assessed the pain level at eight.  He denied injury.  He stated he had been out of his medications.  He was observed to be cooperative, oriented, and calm.  Eye opening was spontaneous and he was able to obey commands.  He had no focal neurological symptoms and exhibited no change in speech or vision.  He manifested headache and dyspnea but his neck was not stiff.  He was observed to be able to grasp concepts and respond to questions; and he provided his own history.  He was observed to ambulate independently and was able to perform his own activities of daily living independently.  Computed tomography (CT) scan was performed and showed severe ethmoid and moderate frontal and sphenoid sinus disease but no acute intracranial process.  No other neurological or psychological abnormalities were observed.  He was diagnosed with sinusitis and a headache, and was discharged to home, as stable.   Records from emergency medical services (EMS) reflect that when they arrived, the Veteran ambulated to them.  He was alert and oriented, and complained of a general illness lasting 16 hours with fever and headache.  

Initially, the Board notes that the Veteran does not dispute that the private treatment was not "authorized" by the VA.  Rather, the Veteran's representative notes in a September 2008 statement that the Veteran phoned his VA physician and that treatment was refused.  Rather, the Veteran claims the private treatment should be reimbursed because his symptoms were extreme and included severe panic attacks, cold and hot spells, chills, suicidal thoughts, an uncontrollable stutter, hallucinations, headaches, and severe breathing problems.  He stated that he was experiencing withdrawals from medications VA prescribed that had been stolen.  He stated he could barely walk and was unable to drive.

It is noted that the file contains a copy of a Sheriff's Office Incident Report dated April 7, 2008.  The document shows that a residential burglary was reported by the Veteran, and that narcotic drugs including Fentanyl patches and OxyContin were reported taken.

The Veteran's representative further observed that given the Veteran's diabetes, he should not have been refused treatment over the phone.  His physician should have directed the Veteran to come to the VA emergency room. 

Here, it does not appear that the treatment in question was related to a service-connected disability, i.e., sinusitis, which was found by CT scan.  However, the Veteran was granted entitlement to TDIU effective in July 2004 which was prior to this treatment.  Therefore the question of whether the Veteran's private treatment was related to a service-connected disability is irrelevant in this case.  Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.

There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA. Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

Based on the facts of this case, as well as the applicable laws and regulations, the Board finds the preponderance of the evidence is against payment or reimbursement for private medical care, whether reimbursed under § 1725 or § 1728.  This is because the private treatment rendered on April 9, 2008 was for a condition not medically emergent and nor was it under circumstances that a prudent person would have thought emergent, therefore, the claim must be denied whether applying § 1725 or § 1728.

In opinions proffered by a Designee of the NFSG VHS Chief Medical Officer in May 2008 and a medical doctor in June 2009, the April 9, 2008 private treatment at issue was determined to have not been rendered in a medical emergency of such nature that delay in care would have been hazardous to the Veteran's life and/or health.  In May 2008 letters sent to the hospital and emergency services, copies of which were provided to the Veteran, the NFSG VHS stated that reimbursement for non-VA emergency room care could be given only where VA facilities were not feasibly available, and where care and services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  In the present case, the treatment rendered the Veteran was non-emergent and, therefore, reimbursement could not be authorized. 

The Veteran argues that the condition under which he sought emergency treatment to on April 9, 2008 did in fact constitute an emergency.

In this case, the pertinent inquiry is whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  As noted above and for reasons explained below, the care the Veteran received on April 9, 2008 was determined to be non-emergent.

Records of treatment afforded the Veteran on April 9, 2008 show he presented with a headache since the afternoon of the day before, and assessed the pain level at eight.  He denied injury but stated he had been out of his medications.  He was observed to be cooperative, oriented, and calm.  Eye opening was spontaneous and he was able to obey commands.  He had no focal neurological symptoms and exhibited no change in speech or vision.  He manifested headache and dyspnea but his neck was not stiff.  He was observed to be able to grasp concepts and respond to questions; and he provided his own history.  He was observed to ambulate independently and was able to perform his own activities of daily living independently.  CT scan showed severe ethmoid and moderate frontal and sphenoid sinus disease but no acute intracranial process.  No other neurological or psychological abnormalities were observed.  He was diagnosed with sinusitis and a headache, and was discharged to home, as stable.  He was prescribed Augmentin.  Records from emergency medical services (EMS) reflect that when they arrived, the Veteran was ambulatory, alert and oriented.  

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Here, VA sought a medical opinion with regard to whether the circumstances constituted a medical emergency.  In two reviews in May and June 2008, a Chief Medical Officer or Designee and an M.D. opined that a medical emergency did not exist.  

The Veteran disagrees with this conclusion. The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his pain at the time of the medical care in April 2008 and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He is also competent to express his belief that his pain was the result of medication withdrawal and of such severity that he required medical care.  However, to the extent that such symptoms constituted a medical emergency such that VA, the Board observes that no medical professional has indicated the Veteran's private medical treatment on April 9, 2008 was under emergent circumstances.  Indeed there is medical evidence to the contrary.  The Board has placed greater probative weight on the conclusions expressed by the VA health care providers who, after review of the Veteran's claims file and pertinent medical records, concluded that his situation did not constitute a medical emergency.  

The Board has considered the Veteran's statements as well as his medical history at the time of the April 9, 2008 private treatment.  The Board has also considered the Veteran's statements as to his state of mind at the time services were rendered.  However, after considering the totality of the circumstances, the Board finds that a prudent layperson would not consider the situation emergent.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on April 9, 2008 is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


